In her motion appellant has requested a further consideration of bill of exception number two. We have again examined it having in mind appellant's argument regarding the matter therein contained. We have been unable to perceive any ground upon which the excluded evidence would have been properly receivable. Under such circumstances it makes little difference upon what ground the state's objection was based, or whether any ground of objection was stated.
The motion for rehearing is overruled.
Overruled.